DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because colon mark should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear whether the limitations follow phrase “applicable” is/are part of the claim.
Regarding claims 1, 2, 4-7, 9-10, the Examiner is unclear the limitations follow phrase “in a case” is/are part of the claims.
	Regarding claim 6, the Examiner is unclear the relationship among claimed elements.  The claim recites plurality of elements such as energy storage system, electric cabinets but  there’s no electrical connection or relation of these elements to others.  
	Claims 3, 8 are rejected for being dependent to the rejected claims 1, 6.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tago et al. (US 2013/0021038 A1).
Regarding claim 1, Tago et al. discloses an insulation detection method having the steps of turning on a main positive relay (12) and a main negative relay (14) in a high voltage safety box of each electric cabinet in the energy storage system; controlling the insulation detection board (46) to perform insulation detection on the energy storage system at the main power management system, and to report an insulation detection result (S22)(Fig. 2) at the main power management system to a power conversion system; control, “in a case” that the insulation detection result at the main power management system indicates no fault (S22) and no instruction of starting insulation detection at the power conversion system is received, the insulation detection board (46) to continue performing the insulation detection on the energy storage system at the main power management system; and instructing, in a case that the insulation detection result at the main power management system indicates an insulation fault (S22), a battery management system of each electric cabinet to control the main positive relay and the main negative relay in the high voltage safety box to turn off (Par. [097]).  
Regarding claim 6, Tago et al. discloses an energy storage system (Fig. 1), comprising: a power conversion system, a main control cabinet, and a plurality of electric cabinets, wherein the main control cabinet comprises a main power management system (34) and an insulation detection board (46), each electric cabinet (CA) comprises a high voltage safety box (These elements are typical in every power management system including Tago et al.), and the high voltage safety box comprises a main positive relay (12) and a main negative relay (14); wherein the main power management system (34) is configured to control, after turning on the main positive relay (12) and the main negative relay (14) in the high voltage safety box of each electric cabinet, the insulation detection board (46) to perform insulation detection (S22)(Fig. 2) on the energy storage system at the main power management system, and to report an insulation detection result (S24) at the main power management system to the power conversion system (Fig. 2); control, in a case that the insulation detection result at the main power management system indicates no fault and no instruction (S22) of starting insulation detection at the power conversion system is received, the insulation detection board (46) to continue performing the insulation detection on the energy storage system at the main power management system; and instructing, in a case that the insulation detection result at the main power management system indicates an insulation fault (S22), a battery management system of each electric cabinet to control the main positive relay and the main negative relay in the high voltage safety box to turn off (S24).  
Regarding claims 4, 9, Tago et al. discloses after the controlling the insulation detection board (46) to perform insulation detection on the energy storage system at the main power management system, and to report an insulation detection result (S22) at the main power management system to a power conversion system, controlling, “in a case” that the insulation detection result at the main power management system indicates no fault and an instruction (S22) of starting insulation detection at the power conversion system is received, the insulation detection board to stop (end) performing the insulation detection on the energy storage system at the main power management system.  
Regarding claims 5, 10, Tago et al. discloses the steps of receiving the insulation detection result fed back by the power conversion system; and instructing, “in a case” that the insulation detection result at the power conversion system indicates an insulation fault (S22), the battery management system of each electric cabinet to control the main positive relay and the main negative relay in the high voltage safety box to turn off (Par. [097]).  
Allowable Subject Matter
Claims 2-3, 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
December 8, 2022